Dismissed and Memorandum Opinion filed January 3, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-11-00105-CR

                     SOLOMON KOFI EQUAM, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1210061

                 MEMORANDUM                      OPINION


      A written request to withdraw the notice of appeal, personally signed by
appellant, has been filed with this court. See Tex. R. App. P. 42.2. Because this
court has not delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.

                                  PER CURIAM
Panel consists of Chief Justice Hedges and Justice Brown and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).